

115 HR 3028 IH: Bolstering Returning American Veterans Education Act
U.S. House of Representatives
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3028IN THE HOUSE OF REPRESENTATIVESJune 22, 2017Mr. Trott introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to provide
			 training for school certifying officials.
	
 1.Short titleThis Act may be cited as the Bolstering Returning American Veterans Education Act or the BRAVE Act. 2.Department of Veterans Affairs provision of training for school certifying officials (a)In generalSubchapter I of chapter 36 of title 38, United States Code, is amended by inserting after section 3674A the following new section:
				
					3674B.Training for school certifying officials
 (a)Training curriculumThe Secretary, in consultation with the National Association of State Approving Agencies, State approving agencies, the National Association of Veterans’ Program Administrators, and school certifying officials, shall establish and provide a standard training curriculum for school certifying officials regarding administrative responsibilities relating to the educational assistance programs of the Department.
 (b)ContentsThe training curriculum required under subsection (a) shall include training related to each of the following:
 (1)Certification and recertification for the educational assistance programs of the Department. (2)Certification and recertification for tutoring assistance and meeting the voluntary requirements of Executive Order 13607.
 (3)Standards and process for establishing and maintaining the approval of courses of education for purposes of the educational assistance programs of the Department.
 (4)The Yellow Ribbon G.I. Education Enhancement Program under section 3317 of this title. (5)The calculation and distribution of payments under the educational assistance programs of the Department.
 (6)Common ways to assist individuals entitled to educational assistance under the laws administered by the Secretary in using such entitlement.
 (c)Provision of trainingThe training curriculum required by subsection (a) shall be provided through an internet website or taught at a conference sponsored by the Department.
 (d)Requirements for officialsThe Secretary shall require, as a condition of the approval of a course of education under this chapter, that the school certifying official of the educational institution offering such course—
 (1)completes the training curriculum required under subsection (a)— (A)by not later than 30 days after first being designated as a school certifying official; and
 (B)not less often than once during every subsequent two-year period; and (2)upon completion of the training cur­ric­u­lum, earns a score of at least 75 percent on a multiple choice exam designed to test the knowledge of the official with the subjects covered in the training curriculum.
 (e)School certifying official definedIn this section, the term school certifying official means an official of an educational institution designated to sign or report Department enrollment certifications, certifications of change in student status, certifications of delivery of advance payments, certifications of pursuit, attendance, flight training, on-the-job or apprenticeship training (as applicable), or other certifications of enrollment or to sign the school portion of the application and enrollment certification for individualized tutorial assistance..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3674A the following new item:
				
					
						3674B. Training for school certifying officials..
			